Citation Nr: 0707769	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to November 
1957 and from February 1959 to July1974.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2004 rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 2005, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Nashville 
RO.  A transcript of the hearing is of record.


FINDING OF FACT

The impairment from the veteran's PTSD most nearly 
approximates deficiencies in most areas.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 70 percent, 
but not higher, for PTSD have been met throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in April 2004, subsequent to its 
initial adjudication of the claim.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision because the Board has determined that an increased 
rating of 70 percent is warranted throughout the initial 
evaluation period.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate his entitlement to more 
than a 70 percent rating.  The Board is also unaware of any 
such available evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in June 
2005.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In a March 2004 rating decision, the veteran was granted 
service connection for PTSD with a 30 percent disability 
rating, effective October 10, 2003.  Along with the veteran's 
claim for service connection for PTSD, in October 2003 VA 
received a letter from a social worker with the VA Knoxville 
Medical Center (VAMC) stating that the veteran had symptoms 
of PTSD such as difficulty sleeping, nightmares three to four 
times a week, feelings of detachment, and poor concentration.  
During an examination in July 2003 the veteran exhibited an 
intact memory, an appropriate affect, and fair judgment.  He 
stated that he was thinking of returning to work and attended 
church regularly.  The social worker concluded that the 
veteran had some impairment in the social areas of his life 
from his PTSD.

In February 2004 the veteran was provided a contract VA 
examination.  The claims folder was made available to the 
examiner.  The veteran reported that following his time in 
active duty service, he was consistently employed until his 
retirement in 2001.  The veteran then briefly returned to 
work at a local auto dealership until May 2003.  He stated 
that he was happily married and had three daughters and 
attended church regularly.  The veteran described 
experiencing symptoms such as severe nightmares three or four 
times a week, hypervigilance, a high startle reaction, and 
susceptibility to strong flashbacks.  The examiner noted that 
the veteran generally maintained a high expectancy level of 
anxiety but did not experience spontaneous panic attacks.  He 
had  some trouble with depression.  The veteran had no 
history of deep suicidal thoughts, but did state that he 
often wondered whether he wanted to live.  He also noted that 
he was thinking of pursuing part-time work.  The diagnosis 
was severe PTSD with a Global Assessment of Functioning Score 
(GAF) score of 44.  The examiner concluded that the veteran's 
PTSD was severe due to his frequent, intense nightmares.  He 
also noted that the veteran made no apparent cognitive 
errors, and would do well to increase his activities and 
interests to a level he could tolerate. 

Following his February 2004 examination, the veteran began 
therapy with Dr. L.  During his counseling sessions, Dr. L 
noted that the veteran had nightmares that were increasing in 
intensity and he was having severe suicidal thoughts.  He 
felt depressed, especially following the death of his brother 
in April 2004.  During this period, he was consistently 
assigned a GAF score of 44.  In October 2004 the veteran was 
referred to a private neurologist who concluded that the 
veteran's mild cognitive impairment was a component of his 
depression.

The veteran was provided another VA examination in January 
2005.  He stated that he had been married for 36 years and 
while he received support from his family, he had no close 
friends.  He again described experiencing nightmares four 
times a week, as well as flashbacks and daily thoughts about 
his time in Vietnam.  He stated that he had periods of 
depression with crying spells and that he tended to avoid 
people, even sometimes his family.  The examiner observed 
that the veteran had a sad mood and a blunted affect and his 
cognitive examination was intact.  The examiner concluded 
that the veteran was moderately impaired recreationally and 
socially from his PTSD and that he felt a need to isolate and 
withdraw from his family.  The examiner stated that it was 
difficult to assess the occupational impairment because the 
veteran had not worked since 2001 but he believed that the 
veteran's functional capacity had deteriorated since he 
stopped working because working gave him a purpose and 
allowed him to focus on things other than his Vietnam 
memories and the anxiety and depressive symptoms that now 
plagued him.  A GAF score of 45 was assigned.

Dr. L performed another full examination of the veteran in 
November 2005.  The examiner noted that the veteran's 
symptoms had increased in severity since the wars in Iraq and 
Afghanistan had begun.  The veteran again stated that he had 
no close friends and that since his brother's death, he had 
been depressed.  Dr. L noted that internally, the veteran was 
deeply troubled and conflicted by PTSD symptomatology, to 
include deep depression.  He had very frightening and vivid 
dreams four times per week.  He continued to have flashbacks, 
hypervigilance, and an exaggerated startle response.  The 
veteran had entertained suicidal planning. The diagnosis 
remained severe PTSD with a GAF score of 43.

In November 2005 the veteran also testified at a hearing 
before the Board.  He reiterated the impact that his 
nightmares have had on his ability to sleep and stated that 
he has anger issues and startles easily.  He described 
feeling unmotivated and stated that his wife has to encourage 
him to go out or to take on projects for his church.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

The medical evidence demonstrates that the veteran's PTSD is 
primarily manifested by frightening and vivid nightmares, 
flashbacks, increased startle response, anxiety and deep 
depression with suicidal ideation.  Although the veteran has 
maintained a good relationship with family members and does 
attend church, he has no close friends and tends to isolate.  
He has not worked since 2001 and this along with the 
conflicts in Afghanistan and Iraq have resulted in increased 
symptomatology.  Throughout the initial evaluation period, 
the veteran has been assigned GAF scores consistent with 
serious symptoms.  In the Board's opinion, the disability 
picture, particularly the frequent nightmares and deep 
depression with suicidal ideation, most nearly approximates 
the deficiencies in most areas required for a 70 percent 
rating.  Accordingly, the Board concludes that a 70 percent 
evaluation is warranted throughout the initial evaluation 
period.  

The record demonstrates that the veteran has not manifested 
any of the symptoms associated with a 100 percent rating.  In 
this regard, the Board notes that while the veteran has 
suicidal ideation, it does not appear to have reached the 
level that there is a persistent danger that he will hurt 
himself.  In addition, as noted above, he does maintain good 
relationships with some family member.  Therefore, the Board 
is unable to find that the impairment from the veteran's PTSD 
more nearly approximates the total impairment required for a 
100 percent rating.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating of 70 percent for PTSD is 
granted throughout the initial evaluation period, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


